Citation Nr: 1732550	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  15-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for trauma to bottom teeth numbers 20 and 21.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In a July 2015 decision, the Board denied the Veteran's claim for entitlement to service connection for bottom teeth trauma.  The Veteran appealed the July 2015 decision to the United States Court of Appeals for Veterans Claims (Court) which, in an August 2016 memorandum decision, affirmed the Board's decision with respect to teeth numbers 17, 18, 19, 30, 31, and 32, vacated the portion of the Board's decision with respect to teeth numbers 20 and 21, and remanded for additional development.  

In March 2017, the Board remanded the claim for further development in compliance with the Court's August 2016 memorandum decision.  

As noted in the prior July 2015 and March 2017 Board decisions, the issue of entitlement to service connection for a dental disability for treatment purposes has been raised by the Veteran's claim for entitlement to service connection for a bottom-row teeth dental disability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's disability of the bottom teeth numbers 20 and 21 initially manifested in service or is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a dental disability of the bottom teeth numbers 20 and 21, for compensation purposes, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1137, 1154(a), 1712, 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

In March 2017, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to afford the Veteran a VA examination with an appropriate examiner to ascertain the nature and etiology of his claimed dental condition pertaining to missing teeth numbers 20 and 21, which the Veteran was afforded in April 2017.  Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in May 2012 and October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  The Veteran was afforded a VA examination in April 2017, with regard to his bottom teeth.

Accordingly, the Board will address the merits of the claim.

III.  Entitlement to Service Connection for Trauma to Bottom Teeth

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2016).  

Absent a demonstration of dental trauma, service connection may not be considered for compensation purposes, but service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service-connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a), 17.161.  The matter of entitlement to service connection for a dental disorder solely for the purpose of establishing eligibility for VA outpatient treatment is addressed in the Introduction section of this decision and is referred to the AOJ for appropriate development.

The Veteran contends that teeth numbers 20 and 21 were lost after service due to his in-service tooth grinding.  See, e.g., May 2012 Veteran statement.  In his June 2015 hearing, the Veteran testified that during his service as a flight engineer, "I used to grind my teeth something terrible, all the duress and the stress especially in times when we were only flying about 10,000 feet and we were losing altitude."  He further testified that he sought treatment, but a dentist could not find anything wrong; however, the Veteran felt that the grinding had softened his gums and that was the problem.  He reported that he did not receive treatment for his claimed disorder in service.  

A February 2011 private treatment record shows that the Veteran is currently missing teeth numbers 20 and 21 on the bottom row.

However, as detailed below, the Veteran's teeth numbers 20 and 21 were not shown to be missing during service.  The Veteran's service treatment records include an October 1950 Report of Medical Examination conducted at enlistment in which a clinician found that he was missing the following bottom teeth numbers: 17, 18, 19, 30, 31, and 32.  Dental Health Records dated in July 1951 and July 1954 show that those bottom teeth, but no others, were missing.  In a July 1954 Report of Medical Examination conducted at separation from service, a clinician again found that only those teeth were missing from the bottom row.  Further, a post-service March 1955 Dental Rating Sheet only lists bottom teeth numbers 17, 18, 19, 30, 31, and 32 as missing. 

In April 2017 the Veteran was afforded a VA examination.  During the examination the Veteran reported that he had "soft teeth" and he remembered his teeth felt loose when he was on active duty.  He attributed the feeling of looseness to clenching and/or grinding from stress.  The Veteran was unable to recall when or why teeth numbers 20 and 21 were lost.  While x-rays demonstrated numerous missing teeth, the examiner found that the Veteran had no diagnosable dental or oral condition.  The examiner opined that it was less likely than not that the Veteran's missing teeth numbers 20 and 21 were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran was not missing 'substance of the body of the Maxilla or Mandible,' and therefore that could not be the cause of the missing number 20 and 21 teeth.  The examiner further explained that there was no evidence of bruxism in the Veteran's military records.

To the extent that the Veteran asserts that teeth numbers 20 and 21 were lost after service due to his in-service tooth grinding, the Board finds that the Veteran has not been shown to be competent to render such an opinion because the etiology of tooth damage over a prolonged period (here, approximately 55 years) is a complex medical question.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Thus the Board finds the only competent medical evidence of record is against a finding that the Veteran's claimed trauma to his bottom teeth numbers 20 and 21 is etiologically related to his active duty service.  As noted above, service connection for loss of teeth is only available if due to loss of substance of the body of the maxilla or mandible, which has not been shown in this case.  Simmington v. West, 11 Vet. App. 41 (1998).  

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. 
§ 5107(a) (claimant bears responsibility to support a claim for VA benefits).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection for trauma to bottom teeth numbers 20 and 21, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for trauma to bottom teeth numbers 20 and 21 is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


